FILE COPY




                             11th Court of Appeals Mandate

THE STATE OF TEXAS

TO THE 35TH DISTRICT COURT OF BROWN COUNTY, GREETINGS:

BEFORE our Court of Appeals for the Eleventh District of Texas, on December 21,
2017, the cause upon appeal to revise or reverse your judgment between

                                       Alfred Elwess

                     11th Court of Appeals No. 11-15-00286-CV and
                         35th District Court Case No. CV1007222

   Texas Farm Bureau Mutual Insurance Company and Farm Bureau County Mutual
                         Insurance Company of Texas

was determined; and therein our said Court made its order in these words:

     “This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Alfred Elwess."

       WHEREFORE WE COMMAND YOU To observe the order of our said Court of

Appeals for the Eleventh District of Texas, in this behalf, and in all things to have it duly

recognized, obeyed and executed.

                                                  WITNESS, the HON. JOHN M. BAILEY,
                                                  Justice of this said Court, with the seal
                                                  thereof annexed at the City of Eastland,
                                                  on March 2, 2018.




                                                  SHERRY WILLIAMSON, CLERK

                                                  By: Cheryl Busk, Deputy
                                                                                           FILE COPY




                                           BILL OF COSTS

             TEXAS COURT OF APPEALS, ELEVENTH DISTRICT, AT EASTLAND

                                          No. 11-15-00286-CV

                                     Alfred Elwess
                                           v.
      Texas Farm Bureau Mutual Insurance Company and Farm Bureau County Mutual
                             Insurance Company of Texas

               (No. CV1007222 IN 35TH DISTRICT COURT OF BROWN COUNTY)


  COURTS OF APPEAL:
     TYPE OF FEE          CHARGES              PAID/NOT          DATE                 BY
                                                 PAID

MOTION FEE                       $10.00     E-PAID             02/16/2016   CARMEN SYMES DUSEK
FILING                          $205.00     E-PAID             11/06/2015   STEPHEN GOETZMANN

  TRIAL COURT FEE:
  Clerk’s Record - unknown
  Reporter's Record - $264.00

       Balance of costs owing to the Eleventh Court of Appeals, Eastland, Texas: 0.00


      Court costs in this cause shall be paid as per the Judgment issued by this Court.


         I, Sherry Williamson, CLERK OF THE ELEVENTH COURT OF APPEALS OF THE
  STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
  the cost bill of THE COURT OF APPEALS FOR THE ELEVENTH DISTRICT OF TEXAS,
  showing the charges and payments, in the above numbered and styled cause, as the same
  appears of record in this office.

                                                          WITNESS, the HON. JOHN M. BAILEY,
                                                          Justice of this said Court, with the seal
                                                          thereof annexed at the City of Eastland,
                                                          on March 2, 2018.




                                                          SHERRY WILLIAMSON, CLERK

                                                          By: Cheryl Busk, Deputy